Citation Nr: 0404554	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 18, 2002, 
for entitlement to nonservice-connected disability pension 
with additional special monthly pension due to the need for 
aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In October 2003, the veteran and her daughter 
testified at a personal hearing held at the RO in Pittsburgh, 
Pennsylvania, before the undersigned Veterans Law Judge.  

Pursuant to 38 U.S.C.A. § 7107(a) (West 2002), 38 C.F.R. 
§ 20.900(c) (2003), the Board has granted a motion for 
advancement on the docket in this case due to the veteran's 
advanced age.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

The application for nonservice-connected pension benefits was 
received at the Board on April 18, 2002.  Following receipt 
of the application, the RO, pursuant to VCAA, provided the 
veteran with notice of the evidence necessary to complete the 
application, and informed her of the assistance VA would 
provide.  Based on the evidence received in support of that 
claim, the nonservice-connected pension benefits were granted 
effective on the date of the receipt of the claim by VA.  
Thereafter, the veteran filed a notice of disagreement (NOD) 
with the effective date assigned.  The Board is bound by 
precedent opinions of the VA Office of the General Counsel 
(GC).  In this regard, because the request for an earlier 
effective date was filed in a NOD, VA is not obligated to 
notify the veteran of the evidence necessary to complete the 
claim.  (See VAOPGCPREC   8-2003, December 22, 2003).  
However, the GC opinion does not preclude VA from assisting 
the appellant in completing her claim.

Recent decisions of the both the United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims have also addressed 
shortcomings of VA in its application of VCAA, to include the 
most recent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  

The Board notes that the case at hand depends on the 
veteran's health condition in the time period preceeding her 
filing a claim for nonservice-connected disability pension, 
with additional special monthly benefits due to the need for 
aid and attendance of another person.  The argument is made 
that the veteran suffers from some dementia of the 
Alzheimer's type, which prevented her from submitting a claim 
for pension at an earlier date than April 18, 2002.  During 
the veteran's personal hearing in October 2003, testimony was 
presented that she was receiving treatment at various VA 
medical facilities in the years prior to the date of receipt 
of her claim.  However, those VA medical records are not in 
the claims file.  It is important to note that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
It was indicated at the veteran's personal hearing that her 
daughter has the veteran's durable power of attorney, a copy 
of which is in the claims file, and that the veteran 
currently resides with her.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran, 
and her daughter who hold the durable 
power of attorney for the veteran, and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated her, particularly in the 
immediate years prior to her filing her 
claim for nonservice-connected pension.  
In particular, copies of her medical 
records from VA medical facilities in 
Ohio and Pennsylvania, as noted during 
the veteran's personal hearing, are to be 
obtained, along with any private 
treatment records noted.  After securing 
the necessary releases, the RO should 
obtain copies of those records not 
already in the claims file and have them 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran 
or her power of attorney, a notation to 
that effect should be inserted in the 
file.  The veteran and representative are 
to be notified of unsuccessful efforts in 
this regard.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  Thereafter, the RO should 
readjudicate the claim currently on 
appeal.  The RO is advised that they are 
to make determinations on the issue 
currently being remanded based on the law 
and regulations in effect at the time of 
their decisions, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran, her 
power of attorney, and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


